Exhibit 10.5

September 23, 2015

VIA HAND DELIVERY

Lynn Seely, M.D.

[address]

Re: Separation Agreement

Dear Lynn:

This letter sets forth the terms of the separation agreement (the “Agreement”)
between you and Medivation, Inc. (the “Company”) regarding your employment
transition.

1. Separation Date; Final Pay. As we have agreed, your last day of employment
and your employment termination date will be October 15, 2015 (the “Separation
Date”). On the Separation Date, the Company shall pay you all accrued salary
earned by you through the Separation Date, less standard payroll deductions and
withholdings. You are entitled to this payment by law and will receive it
regardless of whether or not you sign this Agreement. As you know, due to your
level in the Company, you did not accrue vacation or other Paid Time Off (“PTO”)
and instead were permitted to take time off, with pay, within your discretion;
thus, no payment for accrued or unused vacation or PTO is owed or will be
provided.

2. Severance Benefits. You and the Company understand that your termination of
employment qualifies as a “separation from service” for purposes of Treasury
Regulation Section 1.409A-1(h). Accordingly, if you timely return this fully
signed and dated Agreement to the Company, and you do not subsequently revoke
it, the Company will provide you the severance benefits (the “Severance
Benefits”) set forth below:

(a) Cash Severance Benefits. The Company will pay you a severance amount equal
to six (6) months of your base salary in effect as of the Separation Date,
subject to standard payroll deductions and withholdings (the “Severance
Amount”). The Severance Amount will be paid to you in the form of salary
continuation over the six (6) month period following the Separation Date;
provided, however, that no payments will be made prior to the 60th day following
your Separation Date. On that 60th day, the Company will pay you in a lump sum
the salary continuation payments that you would have received on or prior to
such date if payment of the Severance Amount had commenced immediately following
your Separation Date, with the balance of the Severance Amount being paid as
originally scheduled.

(b) 2015 Target Bonus. As an additional Severance Benefit, the Company will pay
you your annual target bonus for 2015 (which is equal to $315,000), subject to
standard payroll deductions and withholdings (the “Bonus Amount”). The Bonus
Amount will be paid to you on that certain date in February 2016 when the
Company pays its annual 2015 performance bonuses to eligible employees.



--------------------------------------------------------------------------------

September 23, 2015

Lynn Seely, M.D.

Page 2

(c) Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date. Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish. You will be provided with a separate notice
describing your rights and obligations under COBRA laws on or after the
Separation Date. As an additional Severance Benefit, if you timely elect
continued group health insurance coverage under COBRA, the Company will
reimburse your COBRA premium payments sufficient to continue your group coverage
at its current level including costs of dependent coverage, if applicable,
through the earlier of either of the following provided that you remain eligible
for COBRA coverage (such applicable time period, the “COBRA Payment Period”):
(A) April 15, 2016; (B) your death; or (C) the date that you become eligible for
group health insurance coverage through a new employer. You must promptly notify
Maya Thaw in writing if you become eligible for group health insurance coverage
through a new employer prior to April 15, 2016. Notwithstanding the foregoing,
if the Company determines, in its sole discretion, that it cannot pay the COBRA
premium reimbursement payment without potentially incurring financial costs or
penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act), the Company instead shall provide you with a
taxable monthly payment equal to the monthly COBRA premium amount for the
remaining duration of the COBRA Payment Period.

(d) Earlier Termination of Severance Benefits. As a condition of your receipt of
the Severance Benefits, you must continue to comply with your continuing
obligations to the Company, including but not limited to your full continued
compliance with this Agreement; provided, however, that you will be entitled to
such Severance Benefits unless you breach such obligations and cause material
damage to the Company, the Company provides specific written notice to you of
such breach and you fail to cure such breach within thirty (30) days of such
notice. For example, in the event of any material breach of this Agreement that
is not cured within thirty (30) days after written notice, the Company’s
obligation to provide the Severance Benefits immediately shall terminate and you
will receive no further Severance Benefits.

(e) Section 409A Compliance. Notwithstanding anything to the contrary herein,
the following provisions apply to the extent any benefits (“Benefits”) provided
herein are subject to Section 409A of the Internal Revenue Code of 1986, as
amended, or any comparable state or local tax law (collectively, “Section
409A”): (A) the Benefits are intended to qualify for an exemption from
application of Section 409A or comply with the requirements of Section 409A to
the extent necessary to avoid adverse personal tax consequences to you under
Section 409A, and any ambiguities herein shall be interpreted accordingly;
(B) Benefits contingent on a termination of employment shall not commence until
you have had a “separation from service” within the meaning of Section 409A (a
“Separation from Service”); (C) each installment of a Benefit is a separate
“payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i); and
(D) each Benefit is intended to satisfy the exemptions from application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9) to the maximum extent available. However, if
such



--------------------------------------------------------------------------------

September 23, 2015

Lynn Seely, M.D.

Page 3

exemptions are not available and you are, upon your Separation from Service, a
“specified employee” for purposes of Section 409A, then, solely to the extent
necessary to avoid adverse personal tax consequences to you under Section 409A,
the timing of the Benefit payments otherwise payable pursuant to this Agreement
prior to the earlier of (x) six (6) months and one day after your Separation
from Service, or (y) your death (the “Specified Employee Deferral Date”) shall
be delayed until the Specified Employee Deferral Date, and any payments
otherwise scheduled to be made after the Specified Employee Deferral Date shall
be paid as originally scheduled.

(f) Treatment of Parachute Payments. You and the Company agree that Section 9 of
the Change of Control Severance Benefits Agreement dated as of February 2, 2009
between you and the Company (the “Severance Benefits Agreement”) will apply to
the Severance Benefits.

3. Consulting Period. You and the Company have agreed that the Company will
retain you as a consultant under the terms specified below. The consulting
relationship commences on the Separation Date and continues through April 15,
2016 (the “Consulting Period”). Your agreement to provide consulting services is
in consideration of the benefits to be provided to you under this Agreement.
There is no separate compensation specifically attributable to your consulting
services.

(a) Consulting Services. During the Consulting Period, you will use your best
efforts, as may be requested by the Company, to provide assistance with the
transition of your responsibilities to one or more other employees of the
Company (the “Consulting Services”). You will report to the Company’s Chief
Executive Officer. You agree to exercise the highest degree of professionalism
and utilize your expertise and creative talents in performing these services.
You have agreed to make yourself available to provide the Consulting Services
for up to 10 hours per month during the Consulting Period. During the Consulting
Period, you shall abide by the Company’s applicable policies and procedures. The
Company will not knowingly provide you any material non-public information about
the Company without your consent in the course of your consulting activities
hereunder.

(b) Equity Awards. Since your service as an employee and a consultant will be
continuous, your termination of employment will not constitute a termination of
service for purposes of the Company’s Amended and Restated 2004 Equity Incentive
Award Plan (the “Plan”). Thus, vesting of your outstanding stock options and
other equity awards (including but not limited to Restricted Stock Unit awards)
(the “Equity Awards”) will not cease as of the Separation Date and will continue
for the duration of the Consulting Period. Your Equity Awards shall continue to
be governed by the Plan (including, without limitation, Section 11.2 thereof)
and all applicable grant notices and agreements. Notwithstanding the foregoing,
pursuant to this Agreement, the time within which you may exercise the vested
portion of any outstanding stock options shall be extended such that it
terminates on April 15, 2017 (but not later than the expiration of the 10-year
term of any such option).



--------------------------------------------------------------------------------

September 23, 2015

Lynn Seely, M.D.

Page 4

(c) Independent Contractor Relationship. During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. Except as expressly provided in this Agreement, you will not be
entitled to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.

(d) Limitations on Authority. During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company. You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.

(e) Proprietary Information and Inventions. You agree that, during the
Consulting Period and thereafter, you will not use or disclose, in any manner
that is not authorized by the Company or essential to your performance of
specifically requested Consulting Services, any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing the Consulting Services. Any and all work product you create in
the course of performing the Consulting Services will be the sole and exclusive
property of the Company. As set forth in your Proprietary Information and
Inventions Agreement with the Company, and subject to the limitations set forth
herein, you hereby assign to the Company all right, title, and interest in all
inventions, techniques, processes, materials, and other intellectual property
developed in the course of performing the Consulting Services. You further
acknowledge and reaffirm your continuing obligations, both during the Consulting
Period and thereafter (as applicable), under the Proprietary Information and
Inventions Agreement entered into between you and the Company, a copy of which
is attached hereto as Exhibit A and incorporated herein by reference.

(f) Other Work Activities. Throughout the Consulting Period, you shall have the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company. The Company will make arrangements to
enable you to perform your work for the Company at such times and in such a
manner so that it will not unreasonably interfere with other activities in which
you may engage. In order to protect the trade secrets and confidential and
proprietary information of the Company, you agree that, during the Consulting
Period, you will notify the Company, in writing, before you obtain employment
with, or perform competitive work for, any business entity that is competitive
with the Company, or engage in any other work activity, or preparation for work
activity, competitive with the Company.

(g) Termination of Consulting Period. Without waiving any other rights or
remedies, the Company may immediately terminate the Consulting Period at any
time, for any reason, upon written notice to you. In the event the Consulting
Period terminates prior to April 15, 2016 for any reason (including your death
or disability), then (i) your right to receive the Severance Benefits as
provided in Section 2 shall not be affected by such termination and (ii)



--------------------------------------------------------------------------------

September 23, 2015

Lynn Seely, M.D.

Page 5

the vesting of your Equity Awards shall be accelerated to the date of
termination of the Consulting Period, with the amount of vesting being
determined as if you had continued to provide Consulting Services through
April 15, 2016 (with the understanding that, irrespective of an earlier
termination of the Consulting Period, to the maximum extent permitted by the
Plan and applicable law, your Equity Awards will be deemed outstanding through
April 15, 2017 for purposes of the Plan except to the extent they are fully
exercised or settled).

4. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned, will not earn by the Separation
Date and will not receive from the Company any additional compensation,
severance or benefits on or after the Separation Date, with the exception of any
vested benefits you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account). By way of example, you
acknowledge that you have not earned and are not owed any sales commissions or
equity, will not earn any bonus or other compensation for 2016 and will not be
entitled to any Severance Benefits or other compensation under the Severance
Benefits Agreement.

5. Expense Reimbursement. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for such expenses pursuant to its regular business practice and policies.

6. Return of Company Property. By no later than thirty (30) days after the close
of business on the Separation Date, you shall return to the Company all
non-public Company documents (and all copies thereof) and other property of the
Company in your possession or control, including but not limited to Company
files, notes, correspondence, memoranda, notebooks, drawings, records, reports,
lists, compilations of data, proposals, agreements, drafts, minutes, studies,
plans, forecasts, purchase orders, financial and operational information,
product and training information, research and development information, clinical
trial information, sales and marketing information, personnel and compensation
information, vendor information, promotional literature and instructions,
product specifications and manufacturing information, computer-recorded
information, electronic information (including e-mail and correspondence), other
tangible property and equipment (including, but not limited to, computer
equipment, PDAs, facsimile machines, and cellular telephones), credit cards,
entry cards, identification badges, keys and any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information
within the timeframe referenced above. In addition, if you have used any
personally-owned computer, server, e-mail system, mobile phone, or portable
electronic device (e.g., BlackBerry), (collectively, “Personal Systems”) to
receive, store, prepare or transmit any Company confidential or proprietary
data, materials or information, then by no later than thirty (30) days after the
close of business on the Separation Date, you will make reasonable efforts to
permanently delete and expunge all such Company confidential or proprietary
information from such Personal Systems without retaining any copy or
reproduction in any form and, if the Company requests, will provide a written
certification to that effect. Your timely compliance with the provisions of this
Section 6 is a precondition to your receipt of the Severance Benefits provided
hereunder.



--------------------------------------------------------------------------------

September 23, 2015

Lynn Seely, M.D.

Page 6

7. Proprietary Information Obligations. You agree to fully comply with all of
your continuing obligations under your Confidential Information and Invention
Assignment Agreement (“Confidentiality Agreement’), a copy of which is attached
hereto as Exhibit A and incorporated herein by reference.

8. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and it will not be publicized or disclosed in
any manner whatsoever; provided, however, that: (a) you may disclose this
Agreement in confidence to your immediate family; (b) you may disclose this
Agreement in confidence to your attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as required
by corporate disclosure requirements; and (d) you and the Company may disclose
this Agreement pursuant to a government investigation, if necessary to enforce
its terms, or as otherwise required by law. In particular, and without
limitation, you agree not to disclose the terms of this Agreement to any current
or former employee, consultant or independent contractor of the Company.

9. Nondisparagement. You agree not to disparage or subvert, verbally or in
writing, the Company, its collaboration partners, and its and their current and
former officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputations or personal
reputations; provided, however, that you must respond accurately and truthfully
to any question, inquiry or request for information when required by legal
process (e.g., a valid subpoena or other similar compulsion of law) or as part
of a government investigation. The Company agrees that it and its executive
officers will not disparage or subvert you, verbally or in writing, in any
manner likely to be harmful to you or your business reputation or personal
reputation; provided, however, that the Company and its executive officers must
respond accurately and truthfully to any question, inquiry or request for
information when required by legal process (e.g., a valid subpoena or other
similar compulsion of law) or as part of a government investigation.

10. No Voluntary Adverse Action; and Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided, however, that you must respond accurately and
truthfully to any question, inquiry or request for information when required by
legal process (e.g., a valid subpoena or other similar compulsion of law) or as
part of a government investigation. In addition, you agree to cooperate fully
with the Company in connection with its actual or contemplated defense,
prosecution, or investigation of any claims or demands by or against third
parties, or other matters arising from events, acts, or failures to act that
occurred during the period of your employment by the Company. Such cooperation
includes, without limitation, making yourself available to the Company upon
reasonable notice, without subpoena, to provide complete,



--------------------------------------------------------------------------------

September 23, 2015

Lynn Seely, M.D.

Page 7

truthful and accurate information in witness interviews, depositions, and trial
testimony. The Company will reimburse you for reasonable out-of-pocket expenses
you incur in connection with any such cooperation (excluding forgone wages,
salary, or other compensation) and will make reasonable efforts to accommodate
your scheduling needs. If your compliance with the Company’s requests for
assistance pursuant to this Section 10 (excluding time spent to comply with any
subpoena or testifying on the Company’s behalf), together with time you spend
providing Consulting Services, exceed (on a cumulative basis) ten (10) hours per
month, the Company will compensate you for such excess time at the rate of $500
per hour. In addition, you agree to execute all documents (if any) necessary to
carry out the terms of this Agreement.

11. Nonsolicitation of Employees, Contractors or Consultants. You agree, for six
(6) months after the Separation Date, not to solicit, induce, or attempt to
solicit or induce, any employees, independent contractors or consultants of the
Company to reduce or terminate his, her or its employment or other relationship
with the Company.

12. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.

13. Release of Claims.

(a) General Release. In exchange for the Severance Benefits provided to you
under this Agreement to which you would not otherwise be entitled, and except as
otherwise set forth in this Agreement, you hereby generally and completely
release the Company, its parent and subsidiary entities, and its and their
current and former directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, insurers, affiliates, and assigns
(collectively, the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date you sign this Agreement (collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to: (i)
all claims arising out of or in any way related to your employment with the
Company, or the decision to terminate that employment; (ii) all claims related
to your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (v) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964, the federal Americans
with Disabilities Act of 1990, the federal Age Discrimination in Employment Act
of 1967 (“ADEA”), the federal Family and Medical Leave Act (“FMLA”), the
California Family Rights Act (“CFRA”), the California Labor Code (including
without limitation claims under the Labor Code Private Attorneys General Act,
California Labor Code Section 2699 et seq.) as an individual and as a
representative in class, collective, or otherwise group action, and the
California Fair Employment and Housing Act.



--------------------------------------------------------------------------------

September 23, 2015

Lynn Seely, M.D.

Page 8

(c) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and release you have given in this Agreement is in addition
to anything of value to which you were already entitled. You further acknowledge
that you have been advised, as required by the ADEA, that: (i) your waiver and
release does not apply to any rights or claims that arise after the date you
sign this Agreement; (ii) you should consult with an attorney prior to signing
this Agreement (although you may choose voluntarily not to do so); (iii) you
have twenty-one (21) days to consider this Agreement; (iv) you have seven
(7) days following the date you sign this Agreement to revoke this Agreement (in
a written revocation sent to me); and (v) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement provided that you do not revoke it.

(d) Section 1542 Waiver. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

(e) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have under the Indemnification Agreement
dated as of October 11, 2006 between you and the Company, the Company’s charter
or bylaws or applicable law; (ii) any rights or claims which are not waivable as
a matter of law; and (iii) any claims for breach of this Agreement. In addition,
nothing in this Agreement prevents you from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that you
acknowledge and agree that you are hereby waiving your right to any monetary
benefits in connection with any such claim, charge or proceeding. You hereby
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

14. Messaging. You and the Company agree that you will mutually agree upon a
statement setting forth the reasons for your departure from the Company and that
such statement will be the only statement used by the Company and/or any of its
officers, directors, employees, affiliates and any other related parties for any
internal or external announcement or communication (including any applicable
press release that the Company may wish to issue or statement to be included in
the Company’s 8-K filings) regarding your departure from the Company and in
response to any inquiries about you from prospective employers or other similar
inquiries. It is understood that you will also send a mutually agreed-upon email
to Company employees with respect to your departure.



--------------------------------------------------------------------------------

September 23, 2015

Lynn Seely, M.D.

Page 9

15. Representations. You hereby represent and warrant that (a) except as
expressly provided in this Agreement, you have been paid all compensation owed
and for all time worked, (b) you have received all the leave and leave benefits
and protections for which you are eligible pursuant to FMLA, CFRA, any
applicable law or Company policy, and (c) you have not suffered any on-the-job
injury or illness for which you have not already filed a workers’ compensation
claim.

16. Arbitration.

(a) Agreement to Arbitrate. To ensure the rapid and economical resolution of
disputes that may arise under this Agreement, you and the Company both agree
that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment from the
Company, will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted in San Francisco, California by JAMS, Inc.
(“JAMS”) or its successors. Both you and the Company acknowledge that by
agreeing to this arbitration procedure, you each waive the right to resolve any
such dispute through a trial by jury or judge or administrative proceeding.

(b) Governing Rules.

(i) Any such arbitration proceeding will be governed by JAMS’ then applicable
rules and procedures for employment disputes, which can be found at
www.jamsadr.com/rules-employment-arbitration/, and which will be provided to you
upon request.

(ii) In any such proceeding, the Arbitrator shall: (i) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (ii) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.

(iii) You and the Company each shall be entitled to all rights and remedies that
either would be entitled to pursue in a court of law; provided, however, that in
no event shall the Arbitrator be empowered to hear or determine any class or
collective claim of any type. This paragraph shall not apply to an action or
claim brought pursuant to the California Private Attorneys General Act of 2004.

(iv) Nothing in this Agreement is intended to prevent either the Company or
Executive from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration pursuant to applicable law.



--------------------------------------------------------------------------------

September 23, 2015

Lynn Seely, M.D.

Page 10

(c) Arbitration Fees. The Company shall pay all filing fees in excess of those
which would be required if the dispute were decided in a court of law, and shall
pay the arbitrator’s fees and any other fees or costs unique to arbitration.

17. Miscellaneous. This Agreement, including Exhibit A, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a written agreement signed by both you and a duly authorized officer
of the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, and their heirs, successors and assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be deemed modified so as to be
rendered enforceable in a manner consistent with the intent of the parties,
insofar as possible under applicable law. Any ambiguity in this Agreement shall
not be construed against either party as the drafter. Any waiver of a breach of
this Agreement, or rights hereunder, shall be in writing and shall not be deemed
to be a waiver of any successive breach or rights hereunder. This Agreement
shall be deemed to have been entered into, and shall be construed and enforced,
in accordance with the laws of the State of California without regard to
conflicts of law principles. This Agreement may be executed in counterparts,
each of which shall be deemed to be part of one original, and facsimile
signatures shall be equivalent to original signatures.

If this Agreement is acceptable to you, please sign and date below within
twenty-one (21) days, and return it to me. If you do not sign and return it to
the Company within the aforementioned timeframe, the Company’s offer to enter
into this Agreement and provide the Severance Benefits will expire.

We wish you the best in your future endeavors.

Sincerely,

MEDIVATION, INC.

 

By:   /s/ Sandy Cooper   Sandy Cooper   Vice President, Human Resources

Exhibit A - Confidentiality Agreement

UNDERSTOOD AND AGREED:

 

/s/ Lynn Seely     Sept 23, 2015 Lynn Seely, M.D.     Date

 

10



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIALITY AGREEMENT

 

A-1



--------------------------------------------------------------------------------

MEDIVATION, INC.

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

As an employee of Medivation, Inc., any of its subsidiaries, affiliates,
successors or assigns (collectively, the “Company”), and in consideration of the
compensation now and hereafter paid to me, I hereby agree as follows:

1. Maintaining Confidential Information

a. Company Information. I agree at all times during the term of my employment
and thereafter to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Company, any trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs (including source code and object code), data bases, other
original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its clients, customers, consultants or licensees.

b. Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree during the term of my employment and thereafter, to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation (except as necessary in
carrying out my work for the Company consistent with the Company’s agreement
with such third party) or to use it for the benefit of anyone other than for the
Company or such third party (consistent with the Company’s agreement with such
third party) without the express prior written authorization of the Company.

2. Retaining and Assigning Inventions and Original Works.

a. Inventions and Original Works Retained by Me. I have attached hereto, as
Exhibit A, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company (collectively, the “Prior Inventions”), which belong
to me, which relate to the Company’s proposed or current business, products or
research and development, and which are not assigned to the Company; or, if no
such list is attached, I represent that there are no such inventions. If in the
course of my employment with the Company, I incorporate into a Company product,
process or machine a Prior Invention owned by me or in which I have an interest,
the Company is hereby granted and shall have an non-exclusive, royalty free,
irrevocable, perpetual, or world-wide license to make, have made, sublicense,
modify, use and sell such Prior Invention as part of or in connection with such
product, process or machine.



--------------------------------------------------------------------------------

b. Inventions and Original Works Assigned to the Company.

(i) I agree that I will promptly make full written disclosure to the Company,
will hold in trust for the sole right and benefit of the Company, and will
transfer, convey, release and assign to the Company all my right, title, and
interest, if any, in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the employ of the Company.

(ii) If I have been employed by the Company for any period of time prior to the
execution of this Agreement, by execution of this Agreement I hereby transfer,
convey, release and assign to the Company all my right, title and interest, if
any, in and to any and all inventions, original works of authorship,
developments, concepts, improvements or trade secrets which I have solely or
jointly conceived or developed or reduced to practice, or caused to be conceived
or developed or reduced to practice, during the period of time that I have been
employed with the Company. The inventions, original works of authorship,
developments, concepts, improvements or trade secrets referred to in Subsections
(i) and (ii) above are collectively referred to as the “Inventions”.

(iii) I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.

c. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

d. Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements or trade
secrets whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

e. Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure and enforce
the Company’s rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be

 

2.



--------------------------------------------------------------------------------

executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.

f. Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment to the Company do not apply to any Invention which
qualifies fully under the provisions of Section 2870 of the California Labor
Code, a copy of which is attached hereto as Exhibit B. I will advise the Company
promptly in writing of any Inventions that I believe meet the criteria of
California Labor Code Section 2870 and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief.

3. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.

4. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items belonging to the Company, its successors or assigns. In
the event of the termination of my employment, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit C.

5. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement
(i) to keep in confidence proprietary information acquired by me in confidence
or in trust prior to my employment by the Company or (ii) to assign Inventions
to any former employer or any other third party. I will not disclose to the
Company or use on its behalf any confidential information belonging to others. I
have not entered into, and I agree I will not enter into, any oral or written
agreement in conflict herewith.

6. Employee Solicitation. I agree that for a period of six (6) months from the
date of termination of my employment with the Company that I will not, directly
or indirectly, solicit or cause to be solicited for any person or entity other
than the Company (i) any of the existing customers of the Company or (ii) any of
the existing employees of the Company for purposes of obtaining their employment
services; provided that clause (ii) above will not restrict me from soliciting
customers of the Company in a line of business that is not substantially similar
to the existing or future business of the Company.

 

3.



--------------------------------------------------------------------------------

7. Equitable Relief. I agree that it would be impossible or inadequate to
measure and calculate the Company’s damages from any breach of the covenants set
forth in Sections 1, 2, 4 and 6 herein. Accordingly, I agree that if I breach
any of such Sections, the Company will have available, in addition to any other
right or remedy available, the right to obtain an injunction from a court of
competent jurisdiction restraining such breach or threatened breach and to
specific performance of any such provision of this Agreement. I further agree
that no bond or other security shall be required in obtaining such equitable
relief and I hereby consent to the issuance of such injunction and to the
ordering of specific performance.

8. General Provisions.

a. Employment at Will. This Agreement is not an employment agreement. I
understand that the Company may terminate my employment with it at any time,
with or without cause, subject to the terms of any separate written agreement
duly executed by both parties.

b. Acknowledgment. I acknowledge that I have had the opportunity to consult
legal counsel in regard to this Agreement, that I have read and understood this
Agreement, that I am fully aware of its legal effect, and that I have entered
into it freely and voluntarily and based on my own judgment and not on any
representations, understandings, or promises other than those contained in this
Agreement.

c. Governing Law. This Agreement will be governed by the laws of the State of
California without giving effect to the conflicts of law principles thereof.

d. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

e. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

4.



--------------------------------------------------------------------------------

f. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

Date:

 

          /s/ Lynn Seely, M.D.       (Employee’s Signature)      

Lynn Seely

      (Name of Employee (typed or printed))

 

      Witness      

 

5.



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title    Date   

Identifying Number

or Brief Description

Name of Employee:



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



--------------------------------------------------------------------------------

EXHIBIT C

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Medivation, Inc., its subsidiaries, affiliates, successors or
assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its clients,
customers, consultants or licensees.

 

Date:                                           (Employee’s Signature)      

 

      (Type/Print Employee’s Name)